UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 July 31 , 2012 Date of Report (Date of earliest event reported) BB&T CORPORATION (Exact name of registrant as specified in its charter) North Carolina 1-10853 56-0939887 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 West Second Street, Winston-Salem, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336) 733-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item 8.01 Other Events On July 31 , 2012, BB&T Corporation announced it had received final regulatory approval to acquire BankAtlantic, a wholly-owned subsidiary of BankAtlantic Bancorp. The announced acquisition was previously disclosed in BB&T Corporation’s Current Reports on Form 8-K filed with the Securities and Exchange Commission on November 1, 2011 and March 13, 2012. BB&T Corporation completed the acquisition on July 31, 2012. A copy of the press release announcing the events described is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits Exhibit Description 99.1 Copy of press release announcingBB&T Corporationhad received final regulatory approval to acquire BankAtlantic, a wholly owned subsidiary of BankAtlantic Bancorp. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION Dated: August 1 , 2012 By: /s/ Cynthia B. Powell Cynthia B. Powell Executive Vice President and Corporate Controller (Principal Accounting Officer)
